                   IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF IOWA
                             CENTRAL DIVISION

UNITED STATES OF AMERICA,                       )
                                                )
      Plaintiff,                                )         No. 19-CR-3033
                                                )
vs.                                             )
                                                )
BLAKE ANTHONY GIBBINS,                          )
                                                )
      Defendant.

            MOTION FOR INFORMATION TO BE FILED UNDER SEAL

      The United States respectfully requests the Information filed in the above

matter be filed under seal. Because the case involves a public official, and because

of the strong emotions associated with the matter at the time of its occurrence, it is

safer for the parties involved and court personnel if the information remains sealed

until the change of plea hearing.

                                               Respectfully submitted,

                                               PETER E. DEEGAN, JR.
                                               United States Attorney

                                               By, s/ Timothy T. Duax

                                               TIMOTHY T. DUAX
                                               Assistant United States Attorney
                                               600 4th Street, Suite 670
                                               Sioux City, IA 51101
                                               (712) 255-6011
                                               (712) 252-2034 (Fax)
                                               tduax@usa.doj.gov




      Case 3:19-cr-03033-LTS-KEM Document 4 Filed 09/19/19 Page 1 of 1
